Case: 20-70008      Document: 00516111570         Page: 1     Date Filed: 11/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 30, 2021
                                   No. 20-70008                            Lyle W. Cayce
                                                                                Clerk

   Arturo Daniel Aranda,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of
   Criminal Justice, Correctional Institutions Division,

                                                            Respondent—Appellee.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 6:89-CV-13


   Before Haynes, Graves, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Having failed to obtain federal habeas relief, Petitioner Arturo Aranda
   seeks a certificate of appealability and challenges the denial of evidentiary
   hearings on some of his claims. We issue a certificate of appealability as to
   some of his claims but deny it as to others.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-70008      Document: 00516111570           Page: 2   Date Filed: 11/30/2021




                                     No. 20-70008


                                           I.
          Early in the morning hours of July 31, 1976, Officers Pablo Albidrez
   and Candelario Viera of the Laredo Police Department stopped a suspicious
   vehicle. It would be Officer Albidrez’s last traffic stop. Gunfire erupted and
   the officers returned fire, engaging in a shootout with two men fleeing the
   vehicle. Officer Albidrez was hit. Shot through the service badge on his
   chest, he died from his injury.
          The fleeing occupants of the vehicle were brothers: Arturo and Juan
   Aranda. They had been transporting a large quantity of marijuana when
   stopped by the officers. Shortly after the shooting, they were apprehended
   and arrested about a block from the scene.
          Arturo Aranda did not escape unscathed. Hit in the shoulder and
   hand, he was transported to a hospital, where a .38 caliber handgun was found
   hidden in his pants. Ballistic testing later showed that this weapon could have
   fired the bullet that killed Officer Albidrez, and no other recovered weapon
   could have. After interrogation, Aranda confessed to killing Officer Albidrez.
   He later challenged that confession.
          Both brothers were charged for the murder of Officer Albidrez. Juan
   Aranda was tried first; he was found guilty and sentenced to life in prison.
   Arturo Aranda was tried next. His trial began in Webb County, though the
   judge later moved the trial to Victoria County over Aranda’s objection. At
   the conclusion of the trial, a jury found Aranda guilty. In the punishment
   phase of the trial, the jury sentenced Aranda to death under the Texas death
   penalty scheme as it existed then.
          Arturo Aranda appealed, and his conviction was affirmed. Aranda v.
   State, 736 S.W.2d 702 (Tex. Crim. App. 1987) (en banc). He filed a state
   post-conviction application, which was denied. He then turned his sights to
   federal court. On April 20, 1989, Aranda filed a federal habeas petition. The




                                          2
Case: 20-70008      Document: 00516111570           Page: 3    Date Filed: 11/30/2021




                                     No. 20-70008


   State moved for summary judgment, and the district court granted the
   State’s motion. Two weeks later, on January 15, 1992, Aranda moved to alter
   and amend the judgment. The State filed a timely response.
          That remained the posture of the case for nearly three decades. It was
   not until 2018 that this case was jolted out of its inertia. The matter was
   reassigned, and the newly assigned district judge denied Aranda’s motion.
   The district court declined to grant a certificate of appealability (“COA”) as
   to any claims. Aranda appeals the district court’s order, seeking a COA as to
   only four of his claims.
                                          II.
          Because Aranda filed his initial federal habeas petition before the
   enactment of the Antiterrorism and Effective Death Penalty Act (AEDPA),
   his claims are governed by the law as it existed before AEDPA. Slack v.
   McDaniel, 529 U.S. 473, 481 (2000). However, 28 U.S.C. § 2253(c) governs
   Aranda’s entitlement to appellate review. Id. That statute provides that an
   appeal may not be taken “unless a circuit justice or judge issues a certificate
   of appealability.” 28 U.S.C. § 2253(c)(1). To determine whether to issue a
   petitioner a certificate of appealability, a “court of appeals should limit its
   examination to a threshold inquiry into the underlying merit of his claims.”
   Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). A certificate of appealability
   shall be granted “only if the applicant has made a substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). In order to make
   such a showing, an applicant must show that “jurists of reason could disagree
   with the district court’s resolution of his constitutional claims or that jurists
   could conclude the issues presented are adequate to deserve encouragement
   to proceed further.” Miller-El, 537 U.S. at 327. “[A] claim can be debatable
   even though every jurist of reason might agree, after the COA has been
   granted and the case has received full consideration, that petitioner will not




                                          3
Case: 20-70008         Document: 00516111570         Page: 4    Date Filed: 11/30/2021




                                      No. 20-70008


   prevail.” Id. at 338. Nonetheless, the issuance of a certificate of appealability
   “must not be pro forma or a matter of course.” Id. at 337. “Because the
   present case involves the death penalty, any doubts as to whether a COA
   should issue must be resolved in [Petitioner’s] favor.” Hernandez v. Johnson,
   213 F.3d 243, 248 (5th Cir. 2000). Finally, as in any federal habeas case, we
   review “the district court’s findings of fact for clear error and its conclusions
   of law de novo.” Sanchez v. Davis, 936 F.3d 300, 304 (5th Cir. 2019).
                                          III.
          Aranda seeks a certificate of appealability for four claims: (1) a
   Miranda claim; (2) a fair cross-section claim; (3) a Strickland claim; and (4) a
   Penry claim. We examine each claim in turn.
          A.      The Miranda Claim
                  1.      Waiver
          We first address Aranda’s Miranda claim. Before turning to our COA
   analysis, we confront the threshold issue of whether Aranda waived this claim
   by failing to properly raise it before the district court. Because failure to raise
   a claim before the district court deprives us of jurisdiction to grant a COA on
   the issue, see Brewer v. Quarterman, 475 F.3d 253, 255 (5th Cir. 2006) (per
   curiam), we must consider whether Aranda properly raised a claim that his
   waiver was not knowing and intelligent below. As both parties acknowledge,
   an inquiry into whether a defendant has validly waived his or her Miranda
   rights has two components. First, we ask whether the waiver was voluntary;
   second, we ask whether the waiver was knowing and intelligent. See United
   States v. Cardenas, 410 F.3d 287, 293 (5th Cir. 2005) (citing United States v.
   Andrews, 22 F.3d 1328, 1337 (5th Cir. 1994)). Although Aranda undoubtedly
   raised a claim that his confession was involuntary to the district court, it is
   undisputed that he raises no such claim here. Rather, in seeking a COA from
   this court, Aranda argues that his confession was not knowing and intelligent.




                                           4
Case: 20-70008      Document: 00516111570          Page: 5   Date Filed: 11/30/2021




                                    No. 20-70008


   The district court did not understand Aranda to raise such a claim before it.
   It found that “Petitioner makes no claim that his confession was not
   intelligently made, or that he did not understand the Miranda warnings when
   given.”   We find the district court erred, and Aranda’s knowing-and-
   intelligent Miranda claim has not been waived.
          The second claim listed in Aranda’s petition stated that his
   “uncounseled, custodial ‘confession’ was improperly admitted.”             In
   paragraph forty of his petition, Aranda alleged: “The [Texas] trial court
   made no inquiry into, nor findings on, whether Petitioner knowingly and
   intelligently waived his Fifth Amendment rights. The State has the heavy
   burden of proving both voluntariness and a knowing and intelligent waiver of
   Fifth Amendment rights before an alleged confession may be admitted.” In
   the next paragraph, Aranda noted that the state court “left unassessed”
   evidence that “he did not understand the waiver form printed in English; that
   he was not aware that he was being interrogated in connection with a capital
   murder charge; and that he was not sufficiently recovered from the surgery
   of earlier that day to assess intelligently the consequences of a waiver
   presented him late that night.” Aranda concluded the claim by arguing that
   he “did not voluntarily give the statement touted as a ‘confession’ nor did he
   make an independent and informed decision to waive his right to counsel and
   his right not to provide testimony against himself.”
          Aranda’s other briefing emphasized a Miranda claim based on a lack
   of knowing-and-intelligent waiver. In his opposition to the State’s motion for
   summary judgment he stated, “Most notably, Respondent’s motion . . . does
   not address the issue of whether Petitioner made a knowing and intelligent
   waiver of his Fifth Amendment rights upon making his alleged ‘confession’
   while in custody.” And in his motion to alter or amend the judgment, Aranda
   again stressed that he had raised this claim.




                                          5
Case: 20-70008        Document: 00516111570         Page: 6       Date Filed: 11/30/2021




                                     No. 20-70008


          In short, Aranda made the basis of his Miranda claim adequately clear
   in his petition and in his subsequent briefing. The State quarrels that
   Aranda’s petition was insufficiently lucid on this point, or that Aranda’s
   allegations are only conclusory, or that this claim was addressed only briefly
   compared to Aranda’s involuntary waiver claim. But as described above,
   Aranda’s petition (and subsequent briefing) adequately stated a claim that he
   did not waive his Miranda rights knowingly and voluntarily. And this case is
   unlike other cases where we have found waiver, which often include stark
   examples of conclusory or altogether nonexistent briefing on claims. See, e.g.,
   Ross v. Estelle, 694 F.2d 1008, 1011–12 (5th Cir. 1983) (per curiam) (holding
   that “mere conclusory allegations” which were unsupported by any record
   evidence in a pro se defendant’s petition did not raise a constitutional issue);
   Ortiz v. Quarterman, 509 F.3d 214, 215 (5th Cir. 2007) (per curiam) (holding
   that a petitioner waived an ineffective assistance of counsel claim when he
   failed to raise the claim in his brief in support of a COA).
          Here, the district judge sua sponte denied a COA to Aranda, stating it
   “will not certify any issue for review by the Fifth Circuit.” “[W]hen a
   district court sua sponte denies a COA without indicating the specific issues,
   we have treated each of the issues raised in the habeas petition as included
   within the denial.” Black v. Davis, 902 F.3d 541, 546 (5th Cir. 2018).
   Accordingly, because we find that Aranda sufficiently raised this claim before
   the district court, we find that the district court’s denial of a COA covered
   this claim and that we have jurisdiction to address whether we should grant a
   COA.


                 2.      Miranda Claim COA
          We now address whether we should grant a COA on Petitioner’s
   Miranda claim that his waiver was not knowing and intelligent.




                                          6
Case: 20-70008      Document: 00516111570          Page: 7   Date Filed: 11/30/2021




                                    No. 20-70008


          The State first argues that there is no “believable evidence” in the
   record that undermines Petitioner’s written waiver and which demonstrates
   a Miranda violation. But the record contains evidence to support Aranda’s
   claims, including evidence that he did not realize that he was being charged
   with capital murder, evidence that he had limited ability to speak and
   understand English, and evidence of his injuries from surgery earlier in the
   day. In light of this evidence, jurists of reasons could debate whether
   Petitioner’s Miranda claim has merit. In this “threshold inquiry,” we cannot
   deny Aranda a COA on this ground. Miller-El, 537 U.S. at 327.
          The State next argues that the state court’s findings regarding
   Petitioner’s Miranda claim are entitled to a presumption of correctness and
   should be dispositive here. The version of 28 U.S.C. § 2254 that was in place
   at the time Aranda filed his petition stated that in federal habeas cases, “a
   determination after a hearing on the merits of a factual issue, made by a State
   court of competent jurisdiction in a proceeding [and] evidenced by a written
   finding, written opinion, or other reliable and adequate written indicia, shall
   be presumed to be correct” subject to certain exceptions.          28 U.S.C.
   § 2254(d) (1988). But the sole written opinion that the State points us to
   addresses only whether Aranda’s claim was voluntary. And although the trial
   court held a hearing addressing many of Aranda’s arguments here and orally
   ruled in favor of the State by allowing the confession into the record,
   “reasonable jurists [could] find [that] the district court’s assessment of the
   constitutional claims [is] debatable or even wrong.” Miller-El, 537 U.S. at
   338 (quotation omitted).
          Finally, the State argues that even if there was Miranda error, it was
   harmless because the State produced overwhelming evidence of Aranda’s
   guilt other than the confession. But assessing whether any Miranda error was
   harmless would require us to assume a constitutional error and delve into the
   merits of Aranda’s claim, which is beyond the “threshold inquiry” we engage



                                         7
Case: 20-70008      Document: 00516111570           Page: 8    Date Filed: 11/30/2021




                                     No. 20-70008


   in at this stage. Miller-El, 537 U.S. at 327. In any event, jurists of reason
   could debate whether any constitutional error was harmless, particularly
   because “confessions have a profound impact on the jury.” Bruton v. United
   States, 391 U.S. 123, 140 (1968) (White, J., dissenting).
          In sum, at this stage Aranda has demonstrated that jurists of reason
   could disagree with the district court’s resolution of his Miranda claim. We
   therefore grant a COA as to this claim.
          B.     The Fair Cross-Section Claim
          We turn next to Aranda’s fair cross-section claim. Before addressing
   this claim, we specifically note what we need not address: any supposed claim
   that Aranda made—under the Vicinage Clause or otherwise—that a
   defendant has a right to be tried in the jurisdiction where the crime occurred
   or a jurisdiction with an identical racial makeup. Aranda renounced seeking
   a COA on such a claim in his reply. Rather, we need only consider Aranda’s
   claim insomuch as he argues that Victoria County systematically excluded
   Hispanics in its jury selection process and at his trial.
          As the parties agree, Aranda’s fair cross-section claim arises under
   Duren v. Missouri, 439 U.S. 357 (1975). Under the test the Supreme Court
   announced in Duren, to establish a fair cross-section claim, a petitioner must
   demonstrate: “(1) that the group alleged to be excluded is a ‘distinctive’
   group in the community, (2) that the representation of this group in venires
   from which juries are selected is not fair and reasonable in relation to the
   number of such persons in the community; and (3) that this
   underrepresentation is due to systematic exclusion of the group in the jury
   selection process.” Id. at 364.
          Here, the question is whether jurists of reason could debate that
   Aranda is able to demonstrate that the percentage of the community made up
   of Hispanics was underrepresented on his jury venire and that this




                                           8
Case: 20-70008      Document: 00516111570          Page: 9   Date Filed: 11/30/2021




                                    No. 20-70008


   underrepresentation was the general practice on other venires. United States
   v. Williams, 264 F.3d 561, 568 (5th Cir. 2001). The sole affidavit on which
   Aranda bases his cross-section claim focuses on underrepresentation of
   Hispanics on his venire, but does not demonstrate that any such
   underrepresentation was the general practice on other venires in Victoria
   County. See United States v. Brummitt, 665 F.2d 521, 529 (5th Cir. 1981).
          But even had Aranda properly called into question whether there was
   underrepresentation of Hispanics on Victoria Country venires generally,
   jurists of reason could not debate his fair cross-section claim for a separate,
   independent reason. This Circuit has repeatedly held that an absolute
   disparity of less than ten percent is not sufficient to demonstrate
   underrepresentation. See United States v. Maskeny, 609 F.2d 183, 190 (5th
   Cir. 1980); see also United States v. Age, No. 16-cr-32, 2021 WL 2227244, at
   *10–11 (E.D. La. June 2, 2021) (collecting cases). “Absolute disparity
   measures the difference between the proportion of the distinctive groups in
   the population from which the jurors are drawn and the proportion of the
   groups on the jury list.” United States v. Yanez, 136 F.3d 1329, 1998 WL
   4454, at *2 n.4 (5th Cir. 1998). The absolute disparity that Aranda alleges
   here is less than ten percent. He resists this conclusion by citing to Berghuis
   v. Smith, 559 U.S. 314 (2010), which he argues stands for the proposition that
   the absolute disparity test should not be used. But Berghuis said no such
   thing; rather, the Court only recognized multiple ways to measure the
   representation of distinctive groups in jury pools and acknowledged that
   “[e]ach test is imperfect.” Id. at 329.
          Jurists of reason could not find that Aranda’s fair cross-section claim
   is debatable. We do not issue a COA for this claim.
          C.     The Strickland Claims




                                         9
Case: 20-70008     Document: 00516111570           Page: 10    Date Filed: 11/30/2021




                                    No. 20-70008


          In his next claim, Aranda argues that he was denied effective
   assistance of counsel in violation of the Sixth Amendment under Strickland
   v. Washington, 466 U.S. 668 (1984). Ineffective assistance of counsel claims
   are reviewed under Strickland’s two-prong test.            First, Aranda must
   demonstrate that his counsel’s performance was deficient. Id. at 687. To
   establish deficient performance, Aranda must show “that counsel’s
   representation fell below an objective standard of reasonableness.” Id. at
   688. This is an uphill battle, as we apply a “strong presumption that
   counsel’s conduct falls within the wide range of reasonable professional
   assistance.” Id. at 689. As to the second prong, Aranda must demonstrate
   that that the deficient performance prejudiced the defense. Id. at 687. In a
   death penalty case, “the question is whether there was a reasonable
   probability that, absent the errors, the sentencer . . . would have concluded
   that the balance of aggravating and mitigation circumstances did not warrant
   death.” Id. at 695. “Prejudice exists when the likelihood of a different result
   is ‘substantial, not just conceivable.’” Trottie v. Stephens, 720 F.3d 231, 241
   (5th Cir. 2013) (quoting Harrington v. Richter, 526 U.S. 86, 112 (2011)). We
   are also mindful that “[s]urmounting Strickland’s high bar is never an easy
   task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010). But as Aranda faces the
   death penalty, we continue to resolve any doubts as to whether a COA should
   issue in his favor. Rhoades v. Davis, 852 F.3d 422, 427 (5th Cir. 2017).
          On appeal, Aranda alleges deficient performance of his counsel in
   three ways.    First, he contends that his counsel failed to adequately
   investigate available defenses, primarily by failing to investigate and present
   evidence that was admitted at his brother Juan Aranda’s trial. Second, he
   argues that his counsel failed to adequately investigate evidence of
   mitigation, such as evidence that Aranda had a difficult upbringing or a
   possible brain injury. Third, he presses that his counsel failed to investigate
   an extraneous offense. We address each argument in turn.




                                         10
Case: 20-70008     Document: 00516111570           Page: 11    Date Filed: 11/30/2021




                                    No. 20-70008


          Aranda’s argument that his counsel failed to adequately investigate
   defenses largely turns on the fact that his counsel did not introduce evidence
   that was used at Juan Aranda’s trial. “To prevail on an ineffective assistance
   of counsel claim based upon uncalled witnesses, an applicant must name the
   witness, demonstrate that the witness would have testified, set out the
   content of the witness’s proposed testimony, and show that the testimony
   would have been favorable.” Gregory v. Thaler, 601 F.3d 347, 352 (5th Cir.
   2010). These claims are disfavored. Id.
          Aranda contends that if his counsel had adequately investigated
   possible defenses, he would have called Jorge Martinez, C. D. Toler, and R.
   Benavides. But Aranda fails to set out exactly what those witnesses would
   have testified to, beyond a vague reference to “Officer Viera’s propensity for
   violence.” Although Aranda argues that counsel should have introduced a
   series of facts about Viera’s propensity for violence, it is completely unclear
   from Defendant’s briefing which of the three witnesses should have testified
   about those facts. And Aranda’s sole citation to the record is the witness list
   from Juan Aranda’s trial, which is insufficient. See, e.g., Miller v. Johnson,
   200 F.3d 274, 282 (5th Cir. 2000). Because Aranda has not demonstrated
   that the witnesses would have testified, set out witnesses’ proposed
   testimony, or shown that it would have been favorable, reasonable jurists
   could not debate that this claim fails. See Gregory, 601 F.3d at 352.
          There are other issues with this claim. First, counsel did attempt to
   call Martinez, but the trial court would not allow him to testify. Second, in
   Juan Aranda’s trial, the judge refused to allow Benavides or Toler to testify,
   and Petitioner offers no reason to think there would be a different result in
   his trial. Third, and most important, Aranda’s counsel made a strategic
   decision not to present this evidence. In his affidavit, Aranda’s counsel states
   that he chose not to introduce some available evidence from Juan Aranda’s
   trial because he wanted to emphasize the defense of self-defense.



                                          11
Case: 20-70008      Document: 00516111570            Page: 12     Date Filed: 11/30/2021




                                      No. 20-70008


   “Generally, counsel’s strategic decisions are afforded deference so long as
   they are based on counsel’s ‘professional judgment.’” Escamilla v. Stephens,
   749 F.3d 380, 392 (5th Cir. 2014) (quoting Strickland, 446 U.S. at 680).
   Although Aranda argues we should not defer to his attorney’s decision
   because his claim involves a failure to investigate, see id., the record illustrates
   that his attorney was sufficiently informed of the circumstances of Juan
   Aranda’s trial. In light of these serious infirmities in this claim, reasonable
   jurists could not debate that it fails.
          Next, Aranda argues that his counsel failed to investigate and present
   mitigation evidence at the sentencing stage of trial. He presses that had
   counsel adequately investigated Aranda’s past, he would have presented
   evidence of Aranda’s troubled upbringing and his past violent experience
   with law enforcement, which resulted in a head injury. The Supreme Court
   has held that failure to adequately investigate available mitigating evidence
   may amount to ineffective assistance of counsel. See Wiggins v. Smith, 539
   U.S. 510, 524–25, 537–38 (2003) (holding that a defense counsel’s failure to
   investigate a capital defendant’s social history and traumatic childhood
   constituted ineffective assistance of counsel); see also Williams v. Taylor, 529
   US. 362, 395–98 (2000) (holding that defense counsel’s performance fell
   below an objective standard of reasonableness where counsel failed to present
   mitigating evidence related to a defendant’s troubled upbringing and
   intellectual disability). Here, Aranda’s counsel was forthright that he “did
   not conduct any extensive investigation of Mr. Aranda’s background for the
   purpose of developing specific evidence of disorders caused by his
   background.” Because this evidence is like that discussed by the Supreme
   Court in Wiggins and Williams, reasonable jurists could debate the district
   court’s conclusion that counsel was effective.
          Reasonable jurists could also conclude that the district court’s
   prejudice assessment was debatable or incorrect. If Aranda’s counsel had



                                             12
Case: 20-70008     Document: 00516111570            Page: 13   Date Filed: 11/30/2021




                                     No. 20-70008


   reasonably investigated Aranda’s background, the jury may have learned of
   Aranda’s deeply troubled upbringing, his early, violent experience with law
   enforcement, and the life-altering effects of his head injury. A jury presented
   with such evidence may not have determined that Aranda was a future danger
   to society or that he acted deliberately, two of the factors Texas juries had to
   consider at the sentencing stage. Reasonable jurists could therefore debate
   whether the district court’s prejudice determination was correct. At a
   minimum, this claim “deserves encouragement to proceed further.”
   Escamilla, 749 F.3d 393–94. Accordingly, we will grant a COA as to this
   Strickland claim.
          Finally, we turn to Aranda’s argument that his counsel failed to
   research infirmities in his aggravated rape conviction, which was an
   aggravating offense at his murder trial. Aranda’s briefing on this topic is
   perfunctory, and he cites solely to the affidavit of his trial counsel, which
   states that he knew about the conviction but was unaware of purported legal
   infirmities with the conviction. Even assuming that counsel’s performance
   was deficient for not investigating any legal infirmities in Aranda’s
   aggravated rape conviction, Aranda is unable to establish that jurists of reason
   would debate this issue, given the lack of any indication in the briefing that
   the more fulsome objection would have been any more valid than the one
   raised. Texas law permits broad introduction of extraneous prior convictions
   at the sentencing phase, and our court has sustained even consideration of
   non-final convictions and “extraneous offenses.” See Tex. Code of Crim.
   Proc. § 37.07; Hogue v. Johnson, 131 F.3d 466, 478 n.9 (5th Cir. 1997)
   (“[n]othing in Article 37.071 . . . requires that there be a final conviction for
   an extraneous offense to be admissible at the punishment phase.”); Hammett
   v. State, 578 S.W.2d 699, 709 (Tex. Crim. App. 1979) (same), cert. withdrawn,
   448 U.S. 725 (1980)); see also Williams v. Lynaugh, 814 F.2d 205, 208 (5th
   Cir. 1987), cert denied., 484 U.S. 935 (1987) (holding that “the admission of




                                          13
Case: 20-70008     Document: 00516111570           Page: 14    Date Filed: 11/30/2021




                                    No. 20-70008


   unadjudicated offenses in the sentencing phase of a capital trial does not
   violate” the Constitution because “[e]vidence of these unadjudicated crimes
   is clearly relevant to the jury’s task of determining whether there is a
   probability that [the defendant] would continue to commit acts of violence as
   required by” special questions); see also Harris v. Johnson, 81 F.3d 535, 541
   (5th Cir. 1996) (“use of evidence of unadjudicated extraneous offenses, at the
   sentencing phase of Texas capital murder trials, does not implicate
   constitutional concerns”). Accordingly, we deny a COA as to this portion of
   the ineffective assistance of counsel claim.
          We find that Aranda has carried his burden to demonstrate that
   reasonable jurists would debate whether his counsel’s performance was
   ineffective in failing to investigate and introduce evidence of mitigating
   circumstances and such a failure was prejudicial. We therefore grant a COA
   as to this Strickland claim. Because Aranda has failed to demonstrate
   reasonable jurists could debate the viability of his other Strickland claims, we
   deny a COA on those claims.
          D.     The Penry Claim
          Finally, we address Aranda’s claim under Penry v. Lynaugh, 492 U.S.
   302 (1989). At the time of Aranda’s sentencing, the Texas jury was required
   to determine a defendant’s capital sentence by answering three special issue
   questions:
                 (1) whether the conduct of the defendant that
                 caused the death of the deceased was committed
                 deliberately and with the reasonable expectation
                 that the death of the deceased or another would
                 result;
                 (2) whether there is a probability that the
                 defendant would commit criminal acts of




                                         14
Case: 20-70008     Document: 00516111570           Page: 15   Date Filed: 11/30/2021




                                    No. 20-70008


                 violence that would constitute a continuing
                 threat to society; and
                 (3) if raised by the evidence, whether the conduct
                 of the defendant in killing the deceased was
                 unreasonable in response to the provocation, if
                 any, by the deceased.
   Penry, 492 U.S. at 310 (citing Tex. Code Crim. Proc. art. 37.071(b) (Vernon
   1981 and Supp. 1989). If the jury answered “yes” to these questions, the trial
   court would impose the death penalty.
          Although the facial validity of the statute was upheld by the Supreme
   Court, see Jurek v. Texas, 428 U.S. 262 (1976), the Court later held that in
   certain circumstances a jury may be unable to fully consider and give effect
   to mitigating evidence in answering the special issue questions. Penry, 492
   U.S. at 328. If the jury was provided “no vehicle for expressing its ‘reasoned
   moral response’ to [mitigating] evidence” then the sentencing is
   incompatible with the Eighth Amendment. Id. (quoting Franklin v. Lynaugh,
   487 U.S. 164, 185 (1988) (O’Connor, J., concurring)).
          In Coble v. Quarterman, 496 F.3d 430 (5th Cir. 2007), this circuit
   fashioned a useful two-step process for considering Penry claims. First, we
   must determine whether the mitigating evidence presented by Petitioner
   “satisfied the ‘low threshold for relevance’ articulated by the Supreme
   Court.” Id. at 444 (quoting Tennard v. Dretke, 542 U.S. 274 (2004)). “The
   Court defined relevant mitigating evidence as ‘evidence which tends logically
   to prove or disprove some fact or circumstance which a fact-finder could
   reasonably deem to have mitigating value.’” Id. (quoting Tennard, 542 U.S.
   at 284). The Court later cautioned that a Penry claim is not applicable “when
   mitigating evidence has only a tenuous connection—‘some arguable
   relevance’—to defendant’s moral culpability.” Abdul-Kabir v. Quarterman,




                                          15
Case: 20-70008      Document: 00516111570           Page: 16   Date Filed: 11/30/2021




                                     No. 20-70008


   550 U.S. 233, at 252–53 n.14 (quoting Penry, 492 U.S. at 322–23). If the
   evidence passes this relevancy threshold, we must next “determine whether
   there was a reasonable likelihood that the jury applied the special issues in a
   manner that precluded it from giving meaningful consideration and effect to
   all of [Petitioner’s] mitigating evidence.” Coble, 496 F.3d at 444.
            Aranda identifies four categories of mitigating evidence which he
   contends could not have been given meaningful consideration by the jury:
   (1) evidence of Aranda’s intoxication at the time of the shooting, (2) evidence
   that Aranda had no foreknowledge about transporting drugs, (3) evidence
   that Aranda remained unarmed until he retrieved the drugs, and (4) evidence
   that the victim had a hand on his own gun when Aranda shot him. We
   address each category in turn.
            Jurists of reason could not debate that Aranda’s intoxication does not
   pass even the low threshold for relevance. The record is clear that Aranda
   had a single beer at the first bar he patronized. That is the only record
   evidence Aranda points to that he was drinking on the night in question.
   Although Juan Aranda left his brother alone for some period of time, he
   testified that when he returned he believed Petitioner “had a glass of water
   or Seven-Up.” This evidence of intoxication is so slight that it is “tenuous”
   at best. And because jurists of reason would not debate that this evidence
   does not “satisf[y] the ‘low threshold for relevance’ articulated by the
   Supreme Court,” Coble, 496 F.3d at 444, it cannot be the basis for a Penry
   claim.
            Likewise, because Aranda relies on inference piled on inference,
   jurists of reason could not debate the two categories of evidence proffered by
   Aranda, which we consider together.          Aranda argues that his lack of
   knowledge regarding the drug transaction and the fact he remained unarmed
   until picking up the drugs support a Penry claim. But these claims both rely




                                          16
Case: 20-70008     Document: 00516111570           Page: 17   Date Filed: 11/30/2021




                                    No. 20-70008


   on a series of inferences that the jury would have to make to reach
   considerations other than residual doubt that are not incorporated into the
   special issues questions. For example, from the fact Aranda did not know
   about the drug transaction before engaging in it, Aranda would have a juror
   infer that his brother was the mastermind behind his drug transaction; from
   this, Aranda would have the jury infer that his brother was always the
   mastermind when the two brothers were together; from this, Aranda would
   have the jury infer that he had a docile personality and took orders from this
   brother; and from this fact, Aranda would have the jury determine that he
   deserved a sentence less than death. Petitioner’s argument regarding the
   evidence that he was unarmed until he secured the drugs likewise relies on
   an extensive and dubious inferential chain. Even viewed in the light most
   favorable to Petitioner, these arguments amount to rank speculation. Jurists
   of reason could not debate that these arguments—which are based on layer
   upon layer of inferences (many of which include suggested logical leaps)—
   do not even have a “tenuous” connection to moral culpability.
          Finally, Petitioner argues that evidence that Officer Albidrez’s hand
   was placed on his weapon when he approached Aranda’s car could not be
   given meaningful consideration by the jury at the punishment phase. But this
   evidence is primarily relevant to residual doubt about Aranda’s self-defense
   claim, which cannot be the basis of a Penry claim. See Abdul-Kabir, 550 U.S.
   at 251. And to the extent this evidence has any relevance beyond residual
   doubt, it could be fully considered within the special issue questions
   presented to the Texas jury. Indeed, the third special question specifically
   required the jury to consider “[w]hether the conduct of the defendant in
   killing the deceased was unreasonable in response to the provocation, if any,
   by the deceased.” Penry, 492 U.S. at 310. Accordingly, jurists of reason
   could not find that this claim succeeds.




                                         17
Case: 20-70008     Document: 00516111570          Page: 18   Date Filed: 11/30/2021




                                   No. 20-70008


          In sum, reasonable jurists could not debate that Aranda has failed to
   demonstrate a Penry claim. We decline to issue a COA as to this claim.


                                        IV.
          For the foregoing reasons, Petitioner’s request for a certificate of
   appealability as to his Miranda claim and as to his Strickland claim regarding
   his counsel’s failure to investigate and introduce evidence of mitigating
   circumstances is GRANTED. Petitioner’s request for a certificate of
   appealability is otherwise DENIED.




                                         18